NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                              MAY 24 2021
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
PETAR MRKONJIC,                                  No.   19-56059

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-02255-JAK-JC
 v.

DELTA FAMILY-CARE AND                            MEMORANDUM*
SURVIVORSHIP PLAN, an ERISA plan;
et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                        Argued and Submitted May 5, 2021
                              Pasadena, California

Before: KLEINFELD, WARDLAW, and GOULD, Circuit Judges.

      Petar Mrkonjic appeals the denial of his life insurance premium waiver. The

district court erred by concluding Mrkonjic waived his claim for the premium

waiver, as the district court in Mrkonjic I had ordered relief on the Count One



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
claim, and Count One included the premium waiver issue. See Ruiz v. Snohomish

Cnty. Pub. Util. Dist. No. 1, 824 F.3d 1161, 1167 (9th Cir. 2016) (noting that, even

if a judgment was ambiguous, the reviewing court should give effect to the

intention of the issuing court). Nor was the issue precluded by the rule of mandate

from this court’s prior ruling in Mrkonjic II because that holding focused

exclusively on long-term disability benefits and did not address the premium

waiver at all. See Stacy v. Colvin, 825 F.3d 563, 568 (9th Cir. 2016) (“The district

court may . . . decide anything not foreclosed by the mandate.”) (cleaned up).

      Before us, Mrkonjic argues that the district court’s judgment in Mrkonjic I

entitles him to the premium waiver. This could be so. The premium waiver is part

and parcel of his claim for wrongful denial of long-term disability benefits, and it

flows directly from the rescission of his early retirement decision. The district

court should consider whether Mrkonjic is entitled to the premium waiver under

the Mrkonjic I judgment, along with any related claim preclusion considerations,

on remand.



      REVERSED and REMANDED.




                                          2